Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 03-2031

                              'OMAR 'ABDULLAH,

                          Plaintiff, Appellant,

                                       v.

              JEAN M. KENNET, sued in her individual
                   and official capacity, ET AL.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                    Before

                       Torruella, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.



     'Omar 'Abdullah on brief pro se.
     Natalie S. Monroe and Thomas F. Reilly, Office of the Attorney
General, on brief for appellees.



                                July 15, 2004
     Per Curiam. Appellant, 'Omar 'Abdullah, appeals from the

district court’s dismissal of his complaint alleging claims under

42 U.S.C. § 1983 and § 1985 and refusal to exercise pendant

jurisdiction over his state law claims.            We have reviewed the

parties’ briefs and the record on appeal, and we affirm for the

reasons stated by Judge Gertner in her October 25, 2002 Memorandum

and Order.

             Regarding his due process claim, Appellant contests that

the Parratt-Hudson doctrine is the appropriate analysis to apply to

his alleged deprivation of a liberty interest.             Appellant is

misguided.     The Parratt-Hudson line of cases frames the analysis

for a violation of procedural due process, regardless of which

interest petitioner claims to have been deprived. See Zinermon v.

Burch, 494 U.S. 113, 131-32 (1990); Brown v. Hot, Sexy and Safer

Productions, Inc., 68 F.3d 525, 535-36 (1995).

             Appellant further argues that Parratt and Hudson are

inapposite to his claim because Appellees’ conduct was not “random

and unauthorized.” Appellant contends that Appellees Kennett’s and

Kenneally’s transfer of his petition to the Single Justice Session

clerk’s   office    is   in   contravention   to   Rule   31(d)   of   the

Massachusetts Rules of Civil Procedure.        By his reasoning, Rule

31(d) designates conduct for clerks, and therefore, Appellees’

conduct cannot be “random and unauthorized.” Appellant inverts the

rationale of the Parratt-Hudson line of cases.


                                   -2-
           Where a non-discretionary procedure for protecting a

liberty interest exists, a state employee’s violation of that

mandated procedure is “random and unauthorized.” See Brown, 68 F.3

at 536-37; Lowe v. Scott, 959 F.2d 323, 344 (1st Cir.1992).                 It is

not the procedures under Rule 31(d) that Appellant charges are the

source of his deprivation.             Rather, Appellant complains that

Appellees’ alleged failure to follow these procedures caused a

deprivation of his liberty interest in access to the court.                 It is

exactly   this   kind   of   alleged    conduct,   the    failure      of   state

employees to follow mandated procedures, which the state cannot

adequately predict or prevent, that the Parratt-Hudson doctrine

addresses.    See Zinermon, 494 U.S. at 131-32; Brown, 68 F.3 at 536-

37; Lowe, 959 F.2d at 344.          Looking to the adequacy of a post-

deprivation remedy was, therefore, the appropriate analysis, and

Appellant’s due process claim was properly dismissed.

             Next Appellant argues that a clerical error on the docket

sheet, designating the nature of his case as a habeas petition

under M.G.L. c. 248 § 35, which specifically excludes individuals

confined under a criminal conviction, caused the single justice to

dismiss   his    petition,    and   thus,    denied      him   court    access.

Appellant's state filing unambiguously states that he is bringing

suit pursuant to M.G.L. c. 248 § 1.         Justice Ireland, before whom

the state petition was brought, would have reviewed this filing to

make a determination; that the docket sheet contained a clerical


                                     -3-
error is of no consequence.          Furthermore, a habeas petition is not

the appropriate vehicle with which to challenge indictment, trial,

conviction or sentencing in Massachusetts.                See In re Soura, 436

Mass. 1003 (2002); Valliere v. Superintendent of Mass. Correctional

Inst., 429 Mass. 1024 (1999); Petition of Stewart, 411 Mass. 566

(1992).      Dismissal of a habeas petition does not preclude a

petitioner from pursuing the proper vehicle, a motion under Mass.

R. Crim. P. 30.     Appellant could have sought this form of relief.

           Appellant pleads a race-based animus in support of his

Section 1985(2) claim for the first time on appeal, and we decline

to   entertain     the   issue      at    this    late   date.   See   Teamsters,

Chauffeurs,    Warehousemen         and   Helpers    Union     Local   No.    59   v.

Superline Trans. Co., 953 F.2d 17, 21 (1st Cir. 1992).

           Appellant also brought suit for conspiracy under Section

1983, which the district court did not address.                        We dismiss

Appellant’s claim here.             “In order to make out an actionable

conspiracy under section 1983, a plaintiff has to prove not only a

conspiratorial agreement but also an actual abridgment of some

federally-secured right.”           Nieves v. McSweeney, 241 F.3d 46, 53

(1st Cir. 2001).         Appellant has failed to state a claim for

violation of the First or the Fourteenth Amendment and therefore,

likewise has no cause of action for conspiracy under Section 1983.

           Lastly,       it   was    well       within   the   district      court’s

discretion    to   decline     to    exercise      pendant     jurisdiction    over


                                          -4-
Appellant’s state law claims after it had dismissed Appellant's

federal claims. Lares Group II v. Tobin, 221 F.3d 41, 45 (1st Cir.

2000).

          Affirmed with the direction that dismissal of the pendant

state claims is without prejudice.   Loc. R. 27(c).




                               -5-